DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-6, 8, 10, 14 and 16 are rejected under 35 U.S.C. 103.
Claims 7, 9, 11-13, 15, and 17-18 are objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manneschi et al. (EP 1750149 A2), and further in view of Lagarrigue (US 4,060,039).
Regarding claim 1, Manneschi teaches a combined detector (e.g. figures 3 and 5-6, abstract, metal detector having combined emitting and receiving electrical coils 3 and 5, and additional sensors 4) comprising: 

coils housed in the two vertical supports (e.g. figures 1 and 5-6, abstract, coils 3 and 5 housed in vertical housings 10 and 12 as shown in figures 5-6) and configured to emit an alternating magnetic field (e.g. figures 1 and 5-6, abstract, applicant admits that EP 1750149 (this prior art reference Manneschi) teaches the coils emit an alternating magnetic field as described in paragraph [0007] of applicant’s published application), 
wherein the coils are configured to generate a first signal, wherein the first signal is representative of a disturbance in the magnetic field induced upon passage of an individual between the two vertical supports (e.g. figures 1 and 5-6, abstract, applicant admits that EP 1750149 (this prior art reference Manneschi) teaches the coils adapted to generate a signal representative of a disturbance in the magnetic field induced upon passaged of an individual between the two vertical supports as described in paragraph [0007] of applicant’s published application); and 
a detection system comprising a sensor configured to generate a second signal, the detection system being housed in one of the vertical supports (e.g. figures 1 and 5-6, abstract, additional type of sensors 4 housed in the vertical supports).

    PNG
    media_image1.png
    760
    620
    media_image1.png
    Greyscale

However, Manneschi is silent with regard to the detection system comprises a passive metal detection system comprising a magnetostatic sensor configured to generate a second signal, wherein the second signal is indicative of an intensity of a static magnetic field.
Lagarrigue teaches a passive metal detection system comprising a magnetostatic sensor configured to generate a second signal, wherein the second signal is indicative of an intensity of a static magnetic field (e.g. figures 3-4, column 5: lines 21-49, ferrite magnets 40 generate static magnetic field in area 42, and induction coils 44 detects an intensity of the static magnetic field when a person 46 carrying a pistol 48 in area 42  which induces currents in induction coils 44).

    PNG
    media_image2.png
    457
    439
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Manneschi by applying the teaching of Lagarrigue to explicitly have a passive metal detection system comprising a magnetostatic sensor configured to generate a second signal, wherein the second signal is indicative of an intensity of a static magnetic field, the passive metal detection system being housed in one of the vertical supports, for the purpose of enabling the detection system to detect weapon such as a pistol in order to improve security checking callability (e.g. Lagarrigue, column 5: lines 21-25 and 44-49).
Regarding claim 10, combination of Manneschi and Lagarrigue teaches further comprising a central processing unit connected to the coils and to the magnetostatic sensor, wherein the central processing unit is configured to receive and process the first signal and the second signal (e.g. Manneschi, paragraphs [0018] and [0064]).
Claims 2-6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manneschi et al. (EP 1750149 A2) in view of Lagarrigue (US 4,060,039), and further in view of Ding et al. (CN 202092973 U).
Regarding claim 2, combination of Manneschi and Lagarrigue teaches a shield associated with the magnetostatic sensor (e.g. Manneschi, figures 1 and 5-6, rounded parts 24 and 26 shields the magnetostatic sensor as taught by Lagarrigue as rejected in claim 1).
However, the combination of Manneschi and Lagarrigue is silent with regard to the shield being a conductive shield configured to short-circuit surface currents.
Ding teaches a conductive shield configured to short-circuit surface currents (e.g. figure 3, paragraphs [0013] and [0030], a housing shielding box 5 made of aluminum is grounded so that surface currents flow to ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Manneschi and Lagarrigue by applying the teaching of Ding to include a conductive shield associated with the magnetostatic sensor and configured to short-circuit surface currents., for the purpose of protecting internal circuitry of the detection system to prevent potential electric shocks and/or preventing users from potential static electric shocks to ensure safeties of the users.
Regarding claim 3, combination of Manneschi, Lagarrigue, and Ding teaches wherein the magnetostatic sensor is surrounded by the conductive shield (e.g. Manneschi, figures 1 and 5-6, rounded parts 24 and 26 shields are modified to be made using aluminum as taught by Ding as rejected in claim 2). 
Regarding claim 4, combination of Manneschi, Lagarrigue, and Ding teaches wherein the conductive shield comprises a cylindrical sleeve made of a non-magnetic metallic material (e.g. Manneschi, figures 1 and 5-6, rounded parts 24 and 26 shields are modified to be made using aluminum as taught by Ding as rejected in claim 2). 
Regarding claim 5, combination of Manneschi, Lagarrigue, and Ding teaches wherein the magnetostatic sensor has a first height and the conductive shield has a second height, the second height being greater than the first height (e.g. Ding, figure 3, paragraphs [0013] and [0030], a housing shielding box 5 made of aluminum houses internal circuitry including the magnetostatic sensor as taught by Lagarrigue). 
Regarding claim 6, combination of Manneschi, Lagarrigue, and Ding teaches wherein the magnetostatic sensor is centered in height with respect to the conductive shield (e.g. Manneschi, figures 1 and 5-6, rounded parts 24 and 26 shields the magnetostatic sensor is placed in the centered for the purpose of producing more even and uniform magnetic field to improve accuracy). 
Regarding claim 8, combination of Manneschi, Lagarrigue, and Ding teaches wherein the conductive shield is connected to a fixed potential (e.g. Ding, figure 3, paragraphs [0013] and [0030], a housing shielding box 5 made of aluminum is grounded so that surface currents flow to ground). 
Regarding claim 14, combination of Manneschi, Lagarrigue, and Ding teaches wherein non-magnetic metallic material comprises at least one of the following materials: aluminum, copper, and brass (e.g. Ding, figure 3, paragraphs [0013] and [0030], a housing shielding box 5 made of aluminum is grounded so that surface currents flow to ground). 
Regarding claim 16, combination of Manneschi, Lagarrigue, and Ding teaches wherein the conductive shield is connected to ground (e.g. Ding, figure 3, paragraphs [0013] and [0030], a housing shielding box 5 made of aluminum is grounded so that surface currents flow to ground).
Allowable Subject Matter
Claims 7, 9, 11-13, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner et al. (US 2004/0000999) teaches a detection system comprising a metal detection subsystem configured to sense metallic object and a radiation detection subsystem configured to sense radioactive object (e.g. figure 1, abstract).
Parks (US 4,866,424) teaches a metal detection system comprising a transmitter coil 38 and a receiver coil 40 (e.g. figure 1, column 4: lines 22-34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858


/JAY PATIDAR/Primary Examiner, Art Unit 2858